          Case 7:21-cv-01786-PMH
  Case 7-21-cv-01786-PMH          Document
                            Document       25 inFiled
                                     24 Filed    NYSD 07/29/21 Page 1 ofPage
                                                        on 07/29/2021    1   1 of 1




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                    WC
                                     LAW OFFICES OF
                                     WILLIAM          CAFARO
                                       Application granted. The parties shall file settlement
                                                                                                      Louis M. Leon, Esq.
                                                                                                                Associate
                                                                                                        ADMITTED IN NY
                                                                                              Email: lleon@cafaroesq.com
                                          documents, including a Cheeks letter, by August 13, 2021.
Amit Kumar, Esq.                            108 West 39th Street, Suite 602                         Matthew S. Blum, Esq.
Managing Attorney                         TheNew
                                              Clerk  of New
                                                  York, the Court    is respectfully directed to terminate Of Counsel
                                                              York 10018
ADMITTED IN NY & NJ                       the motion  sequence
                                               Telephone:          pending at Doc. 24.
                                                          212.583.7400                                  ADMITTED IN NY
Email: akumar@cafaroesq.com                    Facsimile: 212.583.7401                      Email: mblum@cafaroesq.com
                                                 www.cafaroesq.com
                                          SO ORDERED.
Andrew S. Buzin, Esq.
Of Counsel
ADMITTED IN NY, FL & DC
                                          _______________________
                                                            July 29, 2021
                                          Philip M. Halpern
   Via ECF                                United States District Judge
   Hon. Philip M. Halpern, U.S.D.J
   United States Courthouse               Dated: White Plains, New York
   Southern District of New York                 July 29, 2021
   300 Quarropas St.
   White Plains, NY 10601-4150

                                    Re:     Weis v. Tennant Sales And Service Company
                                            Case No.: 21-cv-1786 (PMH)
 Your Honor:

           This office represents the Plaintiff in the above referenced action. We write, jointly with
 the Defendant, to request a short two week extension of time to file the Parties request for settlement
 approval. Specifically, we are requesting an extension from July 30, 2021 to August 13, 2021. No
 previous requests for an extension of this deadline have been requested. The Parties are requesting
 this extension as we are still in the process of drafting the settlement agreement which has to be
 signed by the Parties.

             We thank the Court for its courtesy in this regard.

                                                              Respectfully submitted,
                                                              LAW OFFICES OF WILLIAM CAFARO




                                                              __                      ________________
                                                              By       Amit Kumar, Esq. (AK 0822)
                                                                       Attorneys for Plaintiff
                                                                       108 West 39th Street, Suite 602
                                                                       New York, New York 10018
                                                                       (212) 583-7400
                                                                       Akumar@CafaroEsq.com

   CC:
   All Counsel of Record (via ECF)
